Title: From John Adams to David Bull, 7 January 1793
From: Adams, John
To: Bull, David



Sir
Philadelphia Jany. 7th. 1793

I thought I had contracted with Mr. Frederick Bull to take my Horses & send them on to N York from your Stables where I expected to hear of their arrival in three or four days, and at an expense of four or five Dollars, or at most of seven or eight, for this was the amount of the conversation between him & Mr. Briesler who attended me. You may easily immagine, then, how much I was surprised, when an account was brought to Philadelphia, amounting to more than Five Pounds lawful money, barely for removing the Horses from thence to N York and their keeping on the Road. This surprize was not a little increased when another account arrived, amounting to more than Five Pounds more, for keeping the Horses at Hartford. besides, in this last account I was charged for keeping the horses at Hartford from the 19th. of Nov. the day I Sat off from my own house at Quincy near Boston. It was the 26th. of Novr. when I left your House and I have your receipt for the money I paid you for keeping my Horses till the time of my departure from your house—I cannot see the reason that an expence which ought to have been four Dollars has been augmented to more than ten pounds, nor why four days which was time enough to have removed the Horses to N York has been protracted to near as many weeks. I suppose however it is too late for me to obtain justice without an appeal to the Laws, which I have neither leisure nor inclination to do. I therefore request that either yourself or Mr. Frederick Bull would settle with the person who carried the Horses to N York correct the Errors in both accounts and form them into one; sign it, and send it to me and I will pay what shall be justly due or neccessary to be paid.
I am Sir your most obedt &c
J A—